Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I and Species ii in the reply filed on 6/22/2022 is acknowledged.  The traversal between the apparatus and method is on the ground(s) that the scope of the method claim has been amended to be the same as the apparatus claim.  This is not found persuasive because the method claim still requires the shaft to rotate to move the adjustment piece and the apparatus claim does not require the rotating shaft.
The requirement between Inventions I and II is still deemed proper and is therefore made FINAL.
The traversal between Species I and Species II is on the grounds that the “sprocket/bushing/plate/brake assembly” is found in both Species I and II. The examiner acknowledges that applicant is correct regarding this; however, applicant is silent as to the lack of a drum brake in Species I. The “sprocket/bushing/plate/brake assembly” of Fig 12 also requires 4 plates, while the embodiment of Figure 18 has 3. The requirement between Species I and II still deemed proper and is therefore made FINAL. 
Claims 1-20 are pending. Claims 12-15 are withdrawn as being drawn to non-elected inventions. 
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 states “for limiting an amount of force the spring urged the plate”. Examiner presumes this should read – for limiting an amount of force the spring urges the plate --    Appropriate correction is required.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: adjustment piece for adjusting an amount of force in claim 1, door release mechanism in claim 4, limiter for limiting an amount of force in claim 5, connecting mechanism in claim 16 and second connecting assembly in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Examiner believes the adjustment piece to be a threaded nut or equivalents as described in paragraph [0064], the door release mechanism to be the structure as described in paragraph [0043], the limiter to be washer (136) as described in paragraph [0065], the connecting mechanism and second connecting assembly each to be a sprocket and chain.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4,11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 positively recites “the second shaft”, while claim 3 functionally recites “for connecting the shaft to a second shaft”. It is unclear if applicant intends to claim the second shaft. Examiner presumes that the second shaft is intended to be positively recited in claim 3. 
Claim 11 recites “drum brake- like device”.  The phrase "brake-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 17 recites “a second connecting assembly”. For clarity and consistency, examiner believes this should be – a second connecting mechanism --. 
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 

Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daus et al 8,397,787.
In regard to claim 1, Daus et al ‘787 discloses an adjustable door braking system comprising:
A shaft (shown below)
A brake pad (46) configured to be mounted to the shaft.
A plate (44) for mounting on the shaft adjacent to the brake pad.
A spring (Belleville washer (136) is a type of spring. Also, column 10, lines 57-60 state that other springs can be used in place of the washer) for urging the plate (44) to the brake pad (46), the spring configured to be mounted on the shaft.
An adjustment piece (134) dimensioned and sized to be mounted on the shaft for adjusting an amount of force the spring urges the plate against the brake pad.  

    PNG
    media_image1.png
    597
    862
    media_image1.png
    Greyscale

	
In regard to claim 2, Daus et al ‘787 disclose:
A sprocket (112) and chain (118) assembly mounted on the shaft (shown above) for connecting the shaft to a door assembly (28) for braking the door assembly.  
In regard to claim 5, Daus et al ‘787 discloses: 
A limiter (spring constant of 136) for limiting an amount of force the spring urged the plate against the brake pad. (applicant does not claim in what manner the force is limited)
In regard to claim 6, Daus et al ‘787 discloses: 
A second spring (136) configured to urge the limiter against a bracket. (column 10, lines 57-60 state that one or more Belleview washers/springs can be used)
In regard to claim 7, Daus et al ‘787 discloses: 
A seat (shown above) for allowing the adjustment piece (134) to move axially along the shaft and limiting the adjustment piece from rotating with the shaft. (the shaft is fixed to the seat, so the adjustment piece and shaft will not rotate together)
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desrochers 5,139,075.
In regard to claim 1, Desrochers ‘075 discloses an adjustable door braking system comprising:
A shaft (34)
A brake pad (58) configured to be mounted to the shaft.
A plate (96) for mounting on the shaft adjacent to the brake pad.
A spring (99) for urging the plate (96) to the brake pad (58), the spring configured to be mounted on the shaft (34).
An adjustment piece (60) dimensioned and sized to be mounted on the shaft (34) for adjusting an amount of force the spring urges the plate against the brake pad.  
In regard to claim 2, Desrochers ‘075 disclose:
A sprocket (94, of 38) and chain (42) assembly mounted on the shaft (34) for connecting the shaft to a door assembly (22) for braking the door assembly.  
In regard to claim 3, Desrochers ‘075 disclose: 
A second sprocket (94, of 36) and chain (40) assembly mounted to the shaft (34) for connecting the shaft to a second shaft (16).  
In regard to claim 4, Desrochers ‘075 disclose: 
A door release mechanism (29) operatively connected to the second shaft (16).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daus et al 8,397,787 in view of McKeon 5,355,927. 
In regard to claims 9 and 10, Daus et al ‘787 discloses: 
A governor (114) configured to selectively rotate, be stationary and transition between stationary and rotate depending on a position of the door assembly.
Daus et al ‘787 fails to disclose: 
The governor mounted on the shaft (of the brake). 
McKeon ‘927 discloses: 
The governor (144) mounted on the shaft (108) (of brake 130).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Daus et al ‘787 to locate the governor on the shaft of the brake as taught by McKeon ‘927 in order to create a smaller more compact device. 
In regard to claim 11, Daus et al ‘787 as modified by McKeon ‘927 disclose: 
Wherein the governor (114, Daus et al ‘787) is a drum brake like device. 
In regard to claim 16, Daus et al ‘787 discloses an adjustable door braking system comprising:
A shaft (shown above).
A brake pad (46) configured to be mounted to the shaft.
A plate (44) for mounting on the shaft adjacent to the brake pad.
A spring (136) for urging the plate to the brake pad, the spring configured to be mounted on the shaft.
A connecting mechanism (112)(118) for operatively connecting the shaft to a door release mechanism.
A brake drum (114) having a brake shoe pressing against the brake drum when the brake drum rotates. (column 9, lines 49-60)
An adjustment piece (134) dimensioned and sized to be mounted on the shaft for adjusting an amount of force the spring urges the plate against the brake pad.  
Daus et al ‘787 fails to disclose: 
The brake drum configured to be mounted to the shaft (of the brake). 
McKeon ‘927 discloses: 
The brake drum (of 144) mounted on the shaft (108) (of brake 130).
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Daus et al ‘787 to locate the governor on the shaft of the brake as taught by McKeon ‘927 in order to create a smaller more compact device. 
In regard to claim 17, Daus et al ‘787 discloses: 	
A second connecting assembly (54) for connecting the shaft (shown above) to a door shaft. 
In regard to claim 18, Daus et al ‘787 discloses: 
An adjustment piece seat (shown above) configured to contact the adjustment piece (134) (via the shaft) to prevent the adjustment piece (134) from rotating the but allowing the adjustment piece (134) to move axially on the shaft. (Applicant does not specific what manner of rotation is prevented. Since the shaft is fixed it does not rotate about where it is fixed, thus the adjustment piece 134 also does not rotation about the fixed point)
In regard to claim 20, Daus et al ‘787 discloses: 
Wherein the shaft (shown above) is threaded.
Allowable Subject Matter
Claims 8 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/ABE MASSAD/Examiner, Art Unit 3634